DETAILED ACTION
The instant action is in response to application 23 Sept 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 March 2022 has been entered.
Response to Arguments
Applicant’s remarks on the merits with respect to the merits have been considered but do not consider the art in the present rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 13,17 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Aiello (US 2012/0068555) in view of Kakegawa (US 4,432,363).
As to claim 1,  Aiello discloses a power conversion apparatus comprising a plurality of submodules (Fig. 4, item 12)connected in series for performing power conversion, the submodules each including: a bridge circuit including two main power semiconductors 

    PNG
    media_image1.png
    405
    716
    media_image1.png
    Greyscale

Aiello does not disclose the power conversion apparatus further comprising an optical power-feed system to feed power to the bypass drive circuit using light, the optical power-feed system including an optical fiber that transmits the light to a photo diode that converts the light into electric power to be used by the bypass drive circuit to keep the bypass power semiconductor in the bypass circuit in an on state.
Kakegawa teaches the power conversion apparatus further comprising an optical power-feed system to feed power to the bypass drive circuit using light (light source 9), the optical power-feed system including an optical fiber  (bundle of optical fibers 2) that transmits the light to a photo diode that converts the light into electric power (solar battery 4) to be used by the circuit (it supplies the entire circuit not just the bypass circuit) to keep the power semiconductor in the in an on state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aiello to use optical power feed power as disclosed in Kakegawa to provide a secondary power source with no fuel costs.
The combination of Aiello in view of Kakegawa teaches  a power conversion apparatus comprising a plurality of submodules (Fig. 4, item 12)connected in series for performing power conversion, the submodules each including: a bridge circuit including two main power semiconductors connected in series for performing power conversion by on/off control and an electric energy storage circuit connected in parallel with a path of the two main power semiconductors connected in series; a bypass  circuit including a bypass power semiconductor; a bypass  drive circuit to drive the bypass circuit; and a first external terminal and a second external terminal, wherein the bypass circuit is disposed between the first external terminal and the second external terminal, and the first external terminal is connected to a node between the two main power semiconductors (See item matching above, with applicant’s Fig. 5 corresponding to Aiello’s Fig. 8), the power conversion apparatus further comprising an optical power-feed system to feed power to the bypass drive circuit using light (light source 8), the optical power-feed system including an optical fiber (fiber bundle 2) that transmits the light to a photo diode (solar battery) that converts the light into electric power to be used by the bypass drive circuit to keep the bypass power semiconductor in the bypass circuit in an on state (it supplies power to the entire circuit, not just the bypass).
	As to claim 2, Aiello in view of Kakegawa does not explicitly teach wherein the bypass power semiconductor is a power semiconductor having a higher rated voltage compared with the main power semiconductor.  However, this is obvious.  First, 4 switches should divide the 
	As to claim 3, Aiello in view of Kakegawa teaches wherein the power conversion apparatus has a first transmission path and a second transmission path to transmit a signal for turning on the bypass power semiconductor (See Figure above, also there are two power sources).
	As to claim 4, Aiello in view of Kakegawa does not explicitly teach wherein a transmission time for the signal via the first transmission path is shorter than a transmission time for the signal via the second transmission path.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). The advantage of making the DC path shorter  means smaller energy storage, the advantage of making the AC path shorter means less parasitic inductance.
	As to claim 13, Aiello in view of Kakegawa teaches wherein the submodule includes one half bridge circuit as the bridge circuit, the half bridge circuit includes the two main power semiconductors, and the bypass circuit includes the bypass power semiconductor (See fig. above).
	As to claim 15, Aiello in view of Kakegawa teaches wherein the submodule includes a half bridge circuit as the bridge circuit, the full bridge circuit includes a first main power semiconductor and a second main power semiconductor connected in series, a third main power semiconductor and a fourth main power semiconductor connected in series, and the electric energy storage circuit, a path of the first main power semiconductor and the second main power semiconductor connected in series, a path of the third main power semiconductor and the fourth main power semiconductor connected in series, and a path of the electric energy 
	As to claim 17, Aiello in view of Kakegawa teaches wherein the power fed by the optical power-feed using the light operates the bypass power semiconductors in the bypass drive circuit without using power from a main circuit power feeding device that supplies power to a gate drive device that drives the two main power semiconductors (theoretically, the fiber connected power source should power the entire system).
	As to claim 18, Aiello in view of Kakegawa teach wherein the bypass power semiconductor is a three-terminal semiconductor device (see image above), and the bypass drive circuit is connected to all three terminals of the three-terminal semiconductor device (since it is providing power, it is electrically connected).
Claims 14 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Aiello (US 2012/0068555) in view of Kakegawa (US 4,432,363) and Hasler (US 2014/0097804)
As to claim 14, Aillo in view of Kakegawa does not disclose wherein the power conversion apparatus comprises a central controller circuit to store the submodule having abnormality detected and bypass the stored submodule in advance at startup.
Hassler teaches wherein the power conversion apparatus comprises a central controller circuit to store the submodule having abnormality detected and bypass the stored submodule in advance at startup (¶8/ “ provide a method for energizing a chain-link converter ” ¶42 “then a bypass mode is initiated for the faulty converter cells, and the DC capacitor thereof is short-
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use bypass during starting disclosed in Hasler to prevent cascade failures.  
Claims 15-16 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Aiello (US 2012/0068555) in view of Kakegawa (US 4,432,363) and Katoh (US 2011/00199449).
As to claim 15, Ailello in view of Kakegawa teaches a submodules including a bridge circuit, the bypass circuit includes a first bypass power semiconductor and a second bypass power semiconductor connected in series, and the first bypass power semiconductor and the second bypass power semiconductor are connected in opposite directions to each other.  
Heo does not disclose wherein the submodule includes a full bridge circuit as the bridge circuit, the full bridge circuit includes a first main power semiconductor and a second main power semiconductor connected in series, a third main power semiconductor and a fourth main power semiconductor connected in series, and the electric energy storage circuit, a path of the first main power semiconductor and the second main power semiconductor connected in series, a path of the third main power semiconductor and the fourth main power semiconductor connected in series, and a path of the electric energy storage circuit are connected in parallel, the first external terminal is connected to a node between the first main power semiconductor and the second main power semiconductor, the second external terminal is connected to a node between the third main power semiconductor and the fourth main power semiconductor.
Katoh teaches wherein the submodule includes a full bridge circuit as the bridge circuit, the full bridge circuit includes a first main power semiconductor and a second main power semiconductor connected in series, a third main power semiconductor and a fourth main power semiconductor connected in series, and the electric energy storage circuit, a path of the first 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use a full bridge as disclosed in Katoh to make full use of the input voltage to each individual cell.  
	As to claim 16, Aiello in view of Kakegawa and Katoh teaches makes obvious the power conversion apparatus comprises an individual controller circuit to, when abnormality is detected in the full bridge circuit, output a command to set the first main power semiconductor, the second main power semiconductor, the third main power semiconductor, and the fourth main power semiconductor to an off state, and short-circuit the first bypass power semiconductor and the second bypass power semiconductor.  Though not explicitly taught, disabling faulted cells and bypassing them is common sense and therefore not patentable.  The expected advantage here would be to prevent further current from flowing into the faulted bridge, and ensuring any fault current passed through the bypass switches.
Allowable Subject Matter
Claims 5, 7-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 5, the prior art fails to disclose: “wherein the power conversion apparatus comprises an individual controller circuit to be driven by electric power generated by the electric 
As to claim 7, the prior art fails to disclose: “wherein the power conversion apparatus comprises a gate drive device to drive the two main power semiconductors, an individual controller circuit to control the bypass drive circuit and the gate drive device, and a main circuit power feeding device connected in parallel with the electric energy storage circuit to supply power to the individual controller circuit and the gate drive” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839